Citation Nr: 0417752	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for osteomyelitis 
of the left leg, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left ankle injury, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from May 1947 to May 1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 10 percent evaluation for 
osteomyelitis of the left leg and the 30 percent evaluation 
for residuals of a left ankle injury.

In a September 2001 decision, the Board denied (1) an 
evaluation in excess of 10 percent for osteomyelitis of the 
left leg and (2) an evaluation in excess of 30 percent for 
residuals of a left ankle injury.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2003, the veteran and the 
Secretary of VA (parties) filed a joint motion to vacate the 
September 2001 Board decision and remand it, asserting that 
the Board had not provided an adequate discussion regarding 
the notice requirements of 38 U.S.C. § 5103(a), as they 
pertain to the veteran's claims, as required by 38 U.S.C. 
§ 7104(a)(d)(1).  The Court granted the joint motion that 
same month.  The case has been returned to the Board for 
further appellate review.

Also in the joint motion, the parties stated the following:

On remand, [the veteran] may assert, 
inter alia, that:

1) special monthly compensation (SMC) 
should be considered;
2) a total disability rating for 
individual unemployability (TDIU) should 
be considered; [and]
3) a new VA examination covering all 
aspects of the rating criteria should be 
conducted.

The Secretary concedes no error as to any 
of those arguments, but, if raised on 
remand, the Board should address these 
and other arguments raised by [the 
veteran].

As to special monthly compensation and a total rating for 
compensation based upon individual unemployability, the Board 
finds that these issues have been raised by the evidence of 
record.  Because these claims have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

As to consideration of providing the veteran with a new 
examination covering all aspects of the rating criteria, the 
Board is remanding the issue of entitlement to an evaluation 
in excess of 30 percent for residuals of a left ankle injury 
for that purpose.  Such issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The service-connected osteomyelitis of the left leg has not 
been active for more than five years.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
osteomyelitis of the left leg, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5000 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board notes that it is remanding the issue of entitlement 
to an increased evaluation for residuals of a left ankle 
injury for additional development and adjudicative action.  
Thus, the Board will not go into whether VA has met its duty 
to notify and assist the veteran as to this issue only, as 
the purpose of the remand will be to meet such duty.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the March 2001 letter, and the discussions 
in the November 1999 rating decision, the April 2000 
statement of the case, and the May 2001 supplemental 
statement of the case.  Specifically, in the March 2001 
letter, the RO stated that to establish entitlement to an 
increased evaluation for a service-connected condition, the 
evidence must show that the condition had worsened to an 
extent which supported an increased evaluation based upon the 
rating criteria applicable to that particular condition.  

In the November 1999 rating decision, the RO stated that in 
order to warrant the next higher evaluation, which was a 
20 percent evaluation, for osteomyelitis of the left leg, the 
evidence would need to demonstrate discharging sinus or 
evidence of active infections within the past five years.  
The RO reiterated this finding in the April 2000 statement of 
the case.  The RO also provided the veteran with the criteria 
needed for 20 percent, 30 percent, 60 percent, and 
100 percent for osteomyelitis.  Thus, the veteran was 
informed that the evidence needed to substantiate an 
evaluation in excess of 10 percent would be evidence showing 
that his symptomatology met that which was shown under the 
higher evaluation.  In the May 2001 supplemental statement of 
the case, the RO stated that the veteran had submitted "no 
evidence . . . showing discharging sinus or evidence of 
active osteomyelitis infections with the past five years to 
warrant a 20 percent evaluation." Based on the above facts, 
the Board finds that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

Second, VA must inform the veteran in the same document of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the March 2001 letter, the RO stated, "The 
law states that we must make reasonable efforts to help you 
get evidence necessary to support your claim," such as 
medical records, employment records, or records from other 
agencies.  The RO stated that the veteran must provide it 
with enough information about these records so that it could 
request the records from the person or agency who had the 
records.  The RO noted that it was his responsibility to make 
sure that records were received by VA.  The RO told the 
veteran to complete, sign, and return the enclosed VA Forms 
21-4142, Authorization and Consent to Release Information to 
VA, for any additional treatment he had received for the 
condition being considered.  It noted he would need to use a 
separate form for each doctor or hospital where you have been 
treated.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  The RO has obtained the veteran's VA treatment 
records from the VA facility in Big Spring, Texas.  The 
veteran has submitted some private medical records.  Neither 
the veteran nor his representative have indicated the 
existence of any additional records that would aid in 
substantiating this claim.  Additionally, in accordance with 
the duty to assist, the veteran has been provided with a 
examination in connection with his claim for an increased 
evaluation for osteomyelitis of the left leg.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Alternatively, the Board notes that a recent VA Office of 
General Counsel (GC) opinion has determined that under 
38 U.S.C.A. § 5103(a), VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (June 2004).  
Additionally, the GC found that under 38 U.S.C.A. § 5103A, VA 
is also not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Id.  

In the joint motion for remand, the parties stated that the 
Board had not provided an adequate discussion regarding the 
notice requirements of 38 U.S.C. § 5103(a), as they pertain 
to the veteran's claims.  While the parties did not 
distinguish between the claim for an increased evaluation for 
the osteomyelitis of the left leg and the increased 
evaluation for the residuals of a left ankle injury, the 
Board finds that there is a difference between the two 
disabilities and VA's duty to notify and assist as to each 
claim.  Specifically, in the May 2003 brief before the Court, 
the veteran's representative stated the following:

In the current appeal, the Board decision 
is correct concerning the 10 percent 
evaluation for the osteomyelitis because 
there has been no active osteomyelitis 
for more than five years, therefore it 
will not be discussed separately, but 
should be considered in conjunction with 
a TDIU claim.

The Board is aware that the veteran was represented by a 
different representative at the time of the May 2003 brief; 
however, the additional argument submitted by the veteran's 
current representative, received at the Board in June 2004, 
essentially supports the finding made in the May 2003 brief.  
In the June 2004 statement, the veteran's representative is 
silent as to any argument regarding the claim for an 
increased evaluation for the service-connected osteomyelitis 
of the left leg.  When discussing the claim for an increased 
evaluation, the veteran's representative addresses only the 
claim for an increased evaluation for residuals of a left 
ankle injury.  He asked that VA provide the veteran with an 
examination to determine the "current level of disability of 
[the veteran's] left ankle condition."  Under the heading 
"VCAA Issue," the veteran's representative discusses what 
the RO did regarding the veteran's claim for an increased 
evaluation for residuals of a left ankle injury and makes no 
mention of the veteran's claim for an increased evaluation 
for osteomyelitis of the left leg.

Based on the above, the Board finds that it is undisputed 
that the veteran meets no more than the 10 percent evaluation 
for osteomyelitis of the left leg, as there is no evidence in 
the claims file to show that the veteran has had a recurrence 
of osteomyelitis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5000 (2003).  This has been conceded by the veteran's 
representative in the May 2003 brief.  Additionally, the 
veteran's current representative asserts no arguments 
whatsoever regarding the veteran's claim for an increased 
evaluation for the service-connected osteomyelitis of the 
left leg.  Accordingly, for these reasons, the Board finds 
that there are undisputed facts which would render the 
veteran ineligible for an increased evaluation for 
osteomyelitis of the left leg.  Therefore, VA was not 
required to provide notice of the information and evidence 
necessary to substantiate a claim or required to assist the 
veteran in developing evidence to substantiate this 
particular claim.  See VAOPGCPREC 5-2004.

II.  Decision

A February 1997 private medical record shows a finding that 
osteomyelitis was stable with no drainage for 10 years.

A June 1999 VA examination report shows that the examiner 
noted the veteran had had no drainage of the left leg since 
1987.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Diagnostic Code 5000 provides a 10 percent rating for 
inactive osteomyelitis, following repeated episodes, without 
evidence of active infection within the past 5 years.  
38 C.F.R. § 4.71a, Diagnostic Code 5000.  A 20 percent 
evaluation is warranted for osteomyelitis with a discharging 
sinus or other evidence of active infection within the past 5 
years.  Id.

To qualify for the 10 percent rating, 2 or more episodes are 
required following the initial infection.  Id. at Note 2.  
This 20 percent rating is not assignable following the 
initial infection of active osteomyelitis if there was no 
subsequent reactivation.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent.  As stated 
above, it is undisputed that the veteran's osteomyelitis has 
not been active since 1987 and is thus "inactive."  
Inactive osteomyelitis is not entitled to an evaluation in 
excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5000.  Thus, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
osteomyelitis of the left leg.  

The Board notes it does not find that consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO addressed this issue 
in its November 1999 rating decision, April 2000 statement of 
the case, and May 2001 supplemental statement of the case.  
The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for 
osteomyelitis of the left leg are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not exceptional nor unusual such as to preclude the use of 
the regular rating criteria.  Referral in this instance is 
therefore not warranted because the evidence does not 
indicate that the service-connected osteomyelitis of the left 
leg, standing alone, has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

An increased evaluation for osteomyelitis of the left leg is 
denied.


REMAND

In the August 2003 joint motion for remand, the parties noted 
that section 5103(a), title 38, U.S. Code, as amended by the 
VCAA, provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  In this case, the veteran has 
not been provided with the evidence necessary to substantiate 
his claim for entitlement to an evaluation in excess of 
30 percent for residuals of a left ankle injury and, in the 
same document, which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with this 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has not been 
requested to provide any evidence in his possession that 
pertains to the claim.  Thus, the Board finds that the 
veteran must be provided with the above notice.

Additionally, in the June 1999 VA examination report, the 
examiner stated that there was "zero degree of movement 
possible on both active and passive movement at the ankle."  
The veteran's representative has argued that the examination 
was inadequate for rating purposes because it did not 
"address all aspects of the rating criteria in [Diagnostic 
Code] 5270."  The Board agrees and finds that a new 
examination is warranted.  

Accordingly, the case is hereby REMANDED to the AMC for the 
following action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
an evaluation in excess of 30 percent for 
residuals of a left ankle injury and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claim.  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of the veteran's service-
connected residuals of a left ankle 
injury.  The examiner is asked to answer 
the following questions:

i.  Is the veteran's left ankle 
joint ankylosed in plantar flexion at 
more than 40 degrees?  Please state yes 
or no.

ii.  Is the veteran's left ankle 
joint ankylosed in dorsiflexion at more 
than 10 degrees?  Please state yes or no.

iii.  Does the veteran have 
abduction, adduction, inversion or 
eversion deformity?  Please state yes or 
no as to each deformity. 

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

3.  Readjudicate the claim for 
entitlement to an evaluation in excess of 
30 percent for residuals of a left ankle 
injury.  

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



